DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourfold portion of closing gusset of claim 27 and the twofold portion of the closing gusset of claim 29 must be shown (which is the fourfold portion and which is the twofold portion of the closing gusset - are the portions on the same gusset or different closing gussets?) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the first pair of opposing surfaces" in the first line of the 2nd clause.  There is insufficient antecedent basis for this limitation in the claim.

The claims not addressed above are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27-29, 32-34, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muckenfuhs (WO 92/10412).
Regarding claim 24, 32, Muckenfuhs teaches a package accommodating a plurality of compressed absorbent articles (diapers 20, fig. 1, page 1: 9-10, page 7: 14-20), the package having a plurality of surfaces, the package further comprising: 
at least one closing seam, fig. 1, at 170, wherein the closing seam extends along a direction of a width of the package, wherein the closing seam comprises opposing closing gussets at 90 and 91; 
a second pair of opposing surfaces (30 and 31) each adjacent a first pair of opposing surfaces (top, 70, bottom, not numbered), page 7, lines 25-end; 
a front surface (40, fig. 1) and an opposing rear surface (41, fig. 1), each of the front surface and rear surface being adjacent to each of the first pair and second pair of opposing surfaces, wherein the first pair, second pair, front and rear surfaces define an interior compartment of the package, 
wherein the package comprises a laminate (in at least the handle area a laminate is used that has alternating layers of paper and polyvinyl alcohol, fig. 3, page 11: 30-end) comprising a polymeric layer (polyvinyl alcohol) and a natural paper layer (page 3, lines 25-30, the paper disclosed is a renewable natural resource), the polymeric layer being disposed at least in the closing seam (the handle is formed in the closing seam, fig. 1), and the polymeric layer facing the interior compartment - the polymeric layer is on the inside surfaces in the seam areas in order to allow the bag blank to be [heat] sealed, page 5, lines 10-15, page 9, lines 23-26, and page 10: 20-30, and page 9, lines 34-end discuss the melting temperature of the polyvinyl alcohol, which is understood to be melted to seal the bags based on the disclosure.

Regarding claim 25, the polymeric layer of Muckenfuhs comprises a film layer - the polymeric layer is 2 and 2A printed onto the paper in the seam and perforation areas thereby forming a polymeric film layer on the paper layer, fig. 2, page 5 lines 5-15.

Regarding claims 27 and 29, before the bag of Muckenfuhs is filled the closing gussets of Muckenfuhs have a comprise a fourfold portion in the area where the closing seam is formed, fig. 1 and a twofold portion in the gusset sides, fig. 1.

Regarding claim 28, Muckenfuhs further discloses that each of the second pair of opposing surfaces (side walls) comprises one of the closing gussets, fig. 1 shows closing gussets 90 and 91 at the side walls.

Regarding claims 33 and 34, Muckenfuhs further discloses the package further comprises a handle at 80 that is part of the closing seam, fig. 1 .

Regarding claim 42, Muckenfuhs further discloses that the closing seam is made by applying heat energy, page 3, lines 25-end Muckenfuhs discusses the limitations of paper packaging that is the paper cannot be used on heat sealing equipment, which Muckenfuhs overcomes by the use of the polymeric layers (polyvinyl alcohol) page 4: 20-25, page 12: 24-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Muckenfuhs as applied to claim 24 above, and further in view of Weisman (US 8585666).
Regarding claim 31, 35-41, the references applied above teach all of claim 24, as applied above.  The references applied above do not teach a specific stack height 
Weisman teaches a package of absorbent articles, diapers, the diapers and packaging means of Weisman having an In-Bag Stack Height of less than 80mm (72 mm to 80mm, col. 34: 62-35), in order to fully optimize product delivery and shipping, col. 2: 35-40.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diapers and packaging of Muckenfuhs to be compressed at a stack height of between 72 mm and 80 mm in order to optimize product delivery and shipping as per the teaching of Weisman.

Claims 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Muckenfuhs as applied to claim 24, above and further in view of Puccini (US 2014/0348444).
Regarding claim 30, the references applied above teach all of claim 24, as applied above.  The references applied above do not teach that the paper comprises a pattern.  However it is well known to provide the outer layer of packaging to have some form of indicia or pattern.  
For example, Puccini is analogous art in regard to a package for absorbent articles.  Puccini further teaches that the packaging has gussets and seams, fig. 1 and 5.  Puccini also teaches that the exterior of the packaging may have various images, colors or text, [0056].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior of the packaging (the paper layer) of Muckenfuhs to have printed material (a pattern) in order to provide advertising or other information to the user such as size or brand as per the teaching of Puccini, [0056].

Regarding claim 43, the references applied above teach all of claim 24, as applied above.  the references applied above do not teach that the package is configured in a wicket bag form.  
Puccini is analogous art in regard to a package for absorbent articles.  Puccini further teaches that the packaging has gussets and seams, fig. 1 and 5.  Puccini also teaches wicket bag so that the bags can be stacked and held together to aid in filling absorbent articles into the bag [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Muckenfuhs to be configured in wicket bag form as per the teaching of Puccini in order to for aid in filling wicketed bags in the manufacturing process. 

Claims 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Muckenfuhs as applied to claim 24 above, and further in view of Long (US 2012/0269469).
Regarding claims 25 and 44, the references applied above teach all of claim 24, as applied above.  The references applied above do not teach that the polymeric layer is bonded to the paper layer by extruding the polymeric layer directly onto the paper layer.  The polymeric layer of Muckenfuhs is printed onto the paper layer (as applied above) but Muckenfuhs also teaches that materials other than polyvinyl alcohol can be used, instead of polyvinyl alcohol a different thermoplastic material can be used, page 12: 24-32.
Long teaches a gusseted bag, fig. 1 and 3, made from a paper layer and a film layer that can be joined in any suitable fashion [0042].  Long recites extrusion lamination as a way to join the paper and film layers [0042].  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the means for applying a heat sealable polymer (printed polyvinyl alcohol) to a paper layer taught by Muckenfuhs with a known alternative, a paper bonded with a film (the film having the required heat sealing properties) by co-extrusion lamination as known in the art and taught by Long [0042] with the reasonable expectation of providing a recyclable packaging made from mostly paper that can be made on heat sealing equipment as desired by Muckenfuhs (page 3: 30-end). The polymeric layer of Muckenfuhs as modified above comprises a film layer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Muckenfuhs and Long, as applied to claim 25 above, and further in view of Bauer et al. (US 5934470).
Regarding claim 26, the references applied above teach all of claim 25, as applied above.  The references applied above do not teach that the film layer comprises a recycled material.   
Bauer is analogous art in regard to a packaging for compressed diapers, title.  Like Muckenfuhs, Bauer is also concerned with the ability of the packaging to be recycled, col. 1: 10-20.  Bauer teaches using a recycled material for the plastic laminate used to make the packaging, col. 4: 60-end, col. 5: 1-7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film material of Muckenfuhs as modified above to be made of recycled materials in order to make the packaging more environmentally friendly, col. 1: 48-52, col. 5: 40-50, of Bauer.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735